﻿I have the honour to speak on behalf of the European Community and its Member States. First allow me to extend to you, Sir, my cordial congratulations on your election to the presidency of the General Assembly. With your wisdom and experience, I am sure this Assembly will be in good hands.
We salute the admission to the United Nations of Estonia, Latvia and Lithuania, former Members of the League of Nations. I should also like to extend a warm welcome to South Korea and North Korea. May their admission signal a further improvement in their mutual relations for the benefit of the Korean people. Having listened to the impressive statement by the President of the Republic of Korea, we really feel that augurs well for the future of inter-Korean relations. We also cordially welcome the Marshall Islands and Micronesia to the United Nations family.
We live in spectacular times in which the United Nations has a crucial role to play. The European Community and its Member States have taken joint positions and actions on many of the problems facing us today. These positions can be found fully detailed in a memorandum which forms an integral part of my statement and is now being circulated in this room. This allows me to concentrate on a smaller number of issues.
The failure of the coup d'etat last month in the Soviet Union confirms that a new era in international political life has begun. The democratic revolution which had swept through central and eastern Europe in the last two years has now also taken hold in the heartland of communism. The ground had been prepared by the perestroika and glasnost policies of President Gorbachev. But when reactionary forces tried to restore a dying and unjust order they met with brave and insurmountable resistance by numerous Soviet citizens and their principled elected leaders. In the end, democracy von, both in form and in spirit. This victory now has to be consolidated and made safe by truly democratising State structures and greater devolution of power in Soviet society.
In the wake of these developments international relations increasingly become characterised by common values and common responsibilities. Representative government breeds responsible domestic government and responsible international behaviour. Democratic government implies government that is accountable, not just to a country's own citizens, but also to its fallow nations. Here we touch upon the heart of the United Nations Charter.
Iraq is a case which proves my point, albeit by contrast. Its acts of aggression abroad reflect the lack of legitimacy of its government at home. The way in which the Iraqi regime has been carelessly sacrificing the lives of its citizens in external military adventures finds a mirror image in its brutal clamp-down on the thirst for freedom among its own people. Repressive government breeds irresponsible government. The United Nations rightly maintains its strong pressure on the Government of Iraq to revise its reckless policies. At the same time the international community has demonstrated, with Security Council resolutions 706 (1991) and 712 (1991), its willingness to take the humanitarian needs of the Iraqi people into account. Non-compliance would only directly hurt the Iraqi people, and the Iraqi Government would be held fully responsible for this.
Democracy and respect for fundamental freedoms being on the rise, not only in Eastern Europe but also elsewhere on the globe, the world is experiencing new possibilities for international cooperation, regional integration and a more just and lawful world order. In order to meet these challenges, strengthening and reforming the United Nations are among the tasks which press themselves upon us. However, in these hopeful and promising times not all is well. Several regions and countries, including notably the newly emerging democracies, are grappling with serious instabilities and even conflicts. We sincerely hope that the emancipation of the republics and the awakening of national feelings in the Soviet Union will strengthen rather than weaken that country's peaceful process of democratic change.
Meanwhile, in other parts of the world, although some conflicts appear to be on the way towards satisfactory resolution, others are still festering or are even only just beginning to surface. Painful as they may be for those directly involved, and dangerous as they may be for regional security, these conflicts also tend to place a heavy burden upon the world as a whole. The number of people seeking refuge in other countries, for instance, is rapidly increasing. This problem can only become more serious if, in conjunction with these conflicts, economic conditions continue to deteriorate. Willingly or unwillingly, the world is increasingly affected. In an ever more interdependent, and yet at the same time fragmenting, world, we need to shoulder our common responsibilities.
Let aw turn first to Europe. In this old continent we hope to have learned some lessons from our long history of bloody conflicts and nationalistic strife.
In the European Community we intend to take decisive steps this year towards further economic and political unification. Apart from direct economic benefits which the Community member States should be able to reap the deeper motive is clearly political. We have taken to heart what Jean Monnet, one of the founding fathers of the European Community, taught us: that 
we should not fight over national borders, but, rather, make them irrelevant through ever-increasing economic and political cooperation so as to be able to remove them altogether in the end. This political inspiration is a strong guarantee that the European Community will not turn inward. Instead, both in the economic and the political field we are determined to remain open-minded, ready to play a responsible role, both in Europe and in the world as a whole. Our recent initiatives on Yugoslavia are a reflection of this attitude. Since 7 September a Conference on Yugoslavia, with, in its context, an Arbitration Commission, has been under way in The Hague under the aegis of the European Community. A cease-fire agreement is being monitored by European Community countries together with four other States participating in the Conference on Security and Cooperation in Europe (CSCE).
	The European Community and its member States will persevere in their mediation efforts. Their aim in doing so is not to preserve artificially a unity that no longer exists nor to impose a destiny upon the peoples of Yugoslavia, which only they have the right to decide upon. Bather, the Twelve hope to help avoid an uncontrolled and violent fragmentation resulting from bitterness and hatred and from extreme nationalism and ethnocentrism, which in the past has brought so much shame, bloodshed and suffering to our continent and to the world as a whole.
Where in Yugoslavia new political structures are called for, let them be negotiated and decided upon through peaceful dialogue. Let these talks be conducted with full respect both for the right to self-determination but also for legitimate concerns for the full protection of minority rights, which is a prime duty of any responsible government. The Twelve will not recognise any change of borders established by force and call upon the world community to adopt a similar position. The Twelve will continue to insist on full compliance with the principles of the Helsinki final Act and the Charter of Paris for a new Europe.
Our endeavours to find appropriate answers to this crisis could be significantly reinforced by endorsement from the Security Council and the international community as a whole, the more so since we feel that a continuation of this crisis poses a threat to international peace and security.
The Community and its member States have instituted an arms embargo against Yugoslavia until self-defence and protection of minorities no longer serve as an excuse for expansionism and oppression. Given the continuous breaches of the cease-fire agreements, the Twelve are of the opinion that a mandatory arms embargo by the Security Council under Chapter VII is needed to bring the violence to an end in this region. More generally speaking, we feel that the authoritative voice of the Security Council, expressing full support for the regional endeavours being undertaken, would certainly contribute to their positive outcome.
We are convinced that the peaceful settlement of the Yugoslav question will have a positive bearing on potential conflicts of a similar nature elsewhere. We therefore call upon all leaders, parties and all people in Yugoslavia to stop the violence and to cooperate with us in order to make the Yugoslavia Conference, under European Community auspices and under the chairmanship of Lord Carrington, a success for the sake of all in Yugoslavia and for peace and stability on our continent.
In the Conference on Security and Cooperation in Europe (CSCE) the 38 European and North American member States have developed norms of State behaviour which, while based on the principles of the United Nations Charter, clearly go beyond them in scope and commitment. The Charter of Paris, concluded at the CSCE summit meeting of November 1990, spells out the new democratic consensus in Europe, taking human rights as the key to the organization of both political and socio-economic life. Recent events in the Soviet Union show that these are not just solemn words on a piece of paper but a living reality for a growing number of people. Also, the European Community and its member States acted upon the Paris Charter when they condemned the Soviet putsch as illegitimate and came down on the side of the democratic opposition. Strengthening CSCE, in not only its normative aspects but also its mechanism for crisis management, is high on the agenda of the Twelve. In this way we hope to serve regional security and well-being, complementary to our obligations under the United Nations Charter.
Common responsibility in today's world requires more than improving upon old structures, institutions and habits. Necessary as that may be, it would be insufficient if we did not also try to develop new ways of thinking. Allow me to share a few thoughts with you in this respect.
We need more responsible behaviour between States. Its first rule is the ban on the threat or use of force, as contained in Article 2 of the United Nations Charter. This is certainly no superfluous rule. Breaches of it can leave no State indifferent, as was fortunately exemplified by the international community's response to the Gulf crisis. Yet, both national and international security require more than just refraining from aggression. Security is enhanced by the breaking down of barriers of distrust, by the promotion of trade, contacts and communication, by the free flow of people, values and ideas - in brief, by opening up our societies. Security is further enhanced by taking the concerns of others to heart.
In the military field we have to show responsibility by engaging in processes of arms control, arms reduction and confidence-building. Regional arrangements must be supplemented by world-wide agreements, as is shown by the pressing need for a convention on banning chemical weapons, for which the year 1992 really is the deadline. Squally importantly, existing treaties such as the 1972 Convention on biological and toxic weapons must be store effectively implemented. The Review Conference convening at present should lay a solid foundation for this. 
Events in the Gulf region have once again made it unmistakably clear that more responsibility is needed in arms transfers. The European Council has identified common criteria on which national policies on arms exports are based. In the perspective of political union, we hope for a further harmonization of our national policies. As action on a more global scale is needed, we shall - together with others, including Japan - submit a draft resolution in this Assembly seeking the international registration of arms transfers, with a view to promoting restraint by increasing transparency.
As for the important question of nuclear disarmament, we welcome the recent conclusion of the START agreement on long-range strategic nuclear arms between the United States and the Soviet Union. It sets the stage for even further reductions in the field of nuclear weapons. The universality of the norm of the Treaty on the Non-Proliferation of Nuclear Weapons and the effectiveness of its regime have been reconfirmed by the announced accessions to it of such key countries as France and China. We also welcome South Africa as a new party. We note with satisfaction that the Soviet Union has given assurances that it will institute safeguards against nuclear proliferation while restructuring the relations between its central Government and the Union republics. In order to solve an increasing number of global problems or even threats to mankind we have to assume greater responsibility, notably in the fields of development and environment.
Lack of economic development, leading to staggering poverty, is not just a curse for the hundreds of millions of people who suffer from it. It is a moral shame, it constitutes a burden on the whole world's development and it is a potential threat to global stability. The situation of many African countries is particularly worrying. The new United Nations agenda for Africa rightly focuses on debt relief, resource flows and better market access. At the same time, it makes it clear that African Governments should fulfil their side of the development contract by improving their own performance, liberalising their economies, allowing for popular participation and political pluralism and giving due attention to all other aspects of good governance.
Developing countries, including the poorest, need trade as well as aid. This is not the least important reason why the Uruguay Round of negotiations in the General Agreement on Tariffs and Trade (GATT) must not fail. We must open the world for expanding exchanges of goods and services and resist the protectionist temptation. This is without any doubt not always easy, but with reasonable compromises from all sides we shall be able to succeed. The European Community will certainly do its bit. Its discussion about the reform of its common agricultural policy gives a clear indication of this.
Economic growth which fails to take into account the ecological balance becomes self-defeating. Development must be sustainable. Environmental concerns should be fully integrated into the economic process. Next year's United Nations Conference on Environment and Development presents a unique opportunity to make concrete progress in this field, both in tackling environmental problems which impede development and in addressing global environmental issues such as climate change and biological diversity. Much work remains to be done in the Preparatory Committee of the United Nations Conference on Environment and Development if a meaningful bargain is to be struck in Rio de Janeiro. With only one session remaining, there are many seemingly insurmountable obstacles, especially relating to additional funding and technology transfer. In order to maintain momentum and commitment, we need to give this process further impetus at the political level. In our joint statement to the Second Committee we will go more deeply into this matter.
Calamities in various parts of the world, both natural and man-made, continue to confront us with loss of lives, devastation and uprooting. While the international community makes some effort to help, it can certainly do better. In order to ensure proper coordination between United Nations institutions, donor and recipient countries and non-governmental organizations we need to strengthen the emergency response capacity of the United Nations. To this end the Community and its member States wish to cooperate with others in launching an initiative during this session of the Assembly calling among other things for the appointment of a high-level United Nations coordinator, the creation of an inter-agency coordination mechanism and the establishment of an emergency fund. In this context we look forward to the report of the Secretary-General on this matter.
Another area which requires greatly enhanced responsibility concerns relations within States, particularly respect for human rights. Despite progress, flagrant violations persist in many countries, thereby not just endangering precious human dignity in itself, but also undermining chances for development and for internal and external peace. The days when countries could credibly claim that their human rights record was a strictly internal affair are definitely over. The history of the United Nations has confirmed the legitimacy of the contrary view.
The United Nations World Conference on Human Rights, to be held in Berlin in 1993, could greatly enhance international respect for human rights by notably concentrating on improving the implementation of existing norms and standards and on extending the scope of mechanisms for reviewing compliance. We believe, for instance, that the Special Rapporteur constitutes a supervisory mechanism which deserves application on a much wider scale. Meanwhile, the United Nations would also become a more credible human rights propagator itself if it allocated more of its existing financial resources to that goal. The Twelve stress the need for changing budgetary priorities in order to alleviate the financial and staffing difficulties in which the United Nations Centre for Human Rights finds itself.
Given the close relationship between human rights and democracy the Community and its member States are also very much in favour of the United Nations exploring ways to promote democratic processes around the world. This could range from the monitoring of free elections to assistance in building democratic institutions. Another field in which the United Nations could play an important role concerns the protection of minority rights. At a time when existing States are coming under pressure from demands for autonomy and self-determination from segments of their populations, which thereby challenge the principle of territorial integrity from within, creative and innovative thinking is clearly in demand. In order to prevent unilateralism and even the use of force from prevailing, the world needs to develop principles and mechanisms for the promotion of negotiated and peaceful solutions to these issues which are satisfactory to all concerned. We think the United Nations should intensify this discussion.
Naturally, human rights are primarily the responsibility of national governments. But the world cannot sit idly by when one of the Member States of the United Nations terrorises its own people. History shows that such acts, apart from being criminal, can endanger international peace and security if nothing is done about them. Recently we have witnessed intervention by our world Organisation for the sake of protecting human rights. In the aftermath of the liberation of Kuwait a number of countries belonging to the international coalition provided a safe haven to Iraqi Kurds fleeing from repression and attempts at genocide by their own Government. This action, which implemented the relevant Security Council resolutions, has meanwhile been followed up by the stationing of a corps of United Nations civil guards, this time with the consent of the Government concerned. In a regional context we have also seen the peace-keeping operation by the Economic Community of West African States (ECOWAS) during the bloody civil war in Liberia.
These interventions may not have been perfect - they could not prevent all loss of innocent life - but they were certainly salutary considering the human suffering they were able to stop. It is to be hoped that in the future these developments will have a discouraging effect on Governments in comparable situations; and if we want the world to become a safer place, we will need more than a ban on aggression. International law and order should be founded equally on democracy and on respect for fundamental rights and freedoms. Above all, this is clearly a major challenge for the United Nations.
A common responsibility from which none of us can hide concerns the functioning of the United Nations. In recent years the world political climate has clearly improved for the United Nations, particularly in relation to its core function! the maintenance of international peace and security. Increasingly, the United Nations has risen to the occasion and played a crucial role in helping to resolve burning issues. We should capitalise on this fortunate development and try to strengthen the political functions of the United Nations.
One of the opportunities resulting from the increased political efficacy of the Security Council and its ability to act in concert lies in the area of preventive diplomacy. We should not just wait until conflicts get out of hand and become actual threats to international peace and security. Why could the Security Council not formulate political statements aimed at defusing tensions in a particular situation at an early stage, rather as the Twelve have increasingly done in the context of our European political cooperation? Why should it not also dispatch fact-finding missions to troubled areas? In fact, the whole concept of peace-keeping - which has evolved rapidly in recent years - could be given another boost by exploring the possibilities in this direction, too. In this way United Nations Involvement could help prevent conflicts frost actually breaking out or contain them at an early stage.
Similarly, the increased political relevance of the Security Council also points to new opportunities for the Secretary-General to make fuller use of his competence under Article 99 of the Charter. The Secretary-General could benefit from the changes in the international climate by initiating at an early stage discussions within the Security Council on matters which, in his opinion, threaten the maintenance of international peace and security. In this way the Security Council could further improve its decision-making ability.
Strengthening the political functions of the United Nations should, however, go hand in hand with a continued and resolute restructuring of the United Nations system in all its aspects. This is rightly pointed out by the Secretary-General in its latest report on the Organisation. The Economic and Social Council should be revitalised: the resumed forty-fifth session produced encouraging signs of progress in this direction. Also, the General Assembly needs to seriously rethink its own procedures and methods, in order to make itself more able to provide guidance to the international community.
Last but certainly not least, reform of the Secretariat seems essential if the United Nations is to acquire the capacity and flexibility to cope with present and future tasks. The incoming Secretary-General should be in a position to act upon broad outlines for increased operational efficiency that are widely supported in this Assembly.
For the United Nations to be effective, restructuring will, however, not be enough. A sound financial base is of the utmost importance. Unfortunately, not all Member States fulfil their financial obligations. We therefore urge all Members to live up to their responsibility and pay their assessed contributions on time.
In a number of regional conflicts we can discern certain rays of hope. Bringing about peace in the Middle East is now an urgent task. In particular this is true of the Arab-Israeli conflict and the Palestinian question. The Twelve have from the outset supported the initiative of the United States to set in motion a process of parallel negotiations between Israel and its Arab neighbours and between Israel and the Palestinians. We welcome the untiring efforts of Secretary of State Baker and we urge all parties not to miss this historic opportunity to have a peace conference convened for next month. The European Community and its Member States will actively contribute to the success of this conference.
As to their substance, these negotiations will have to be based on Security Council resolutions 242 (1967) and 338 (1973) and their implied principle of "land for peace". Israel must be able to enjoy its right to live within secure and recognised borders. Equally, the Palestinians' right to self-determination must be given proper expression. The international community should do its utmost to encourage all parties concerned to negotiate in good faith and make compromises in order to bring a just, lasting and comprehensive peace to this tormented region. The negotiations would be greatly facilitated by regional security arrangements and confidence-building measures by the countries in the region. In this context, the Twelve would welcome the repeal of the resolution equating Zionism with racism, which was referred to yesterday by President Bush in his statement to the Assembly.
South Africa is an area of conflict which gives reason for some optimism. The reform process led by President De Klerk has undeniably moved the country into a qualitatively new phase. The legal foundations of apartheid have been removed, notably by the repeal of the Group Areas Act, the Population Registration Act and the Land Acts. That is, however, not enough to create A united, non-racial and democratic South Africa. It is indispensable that negotiations begin soon on a new constitutional order with the broadest possible participation from all segments of South African society. All parties, and not least the South African Government, have to help to create a climate conducive to the success of such negotiations. The international community, which is committed to the complete dismantling of apartheid, should monitor these developments in an appropriate manner. In order to encourage constructive change it should be willing to gradually revoke restrictive measures vis-à-vis South Africa to the degree that reforms have been put into effect.
As to Cambodia, the past year has brought substantial progress towards the achievement of a comprehensive political settlement. We welcome the delegation of the Cambodian Supreme National Council, under the leadership of Prince Sihanouk. We rejoice in the newly established cooperation between the Cambodian parties and call upon them to conclude without delay the peace process at the next resumed session of the Cambodian Conference on the basis of the plan of the five permanent members of the United Nations Security Council. The Twelve stress the importance of free elections as the centrepiece of that plan, which was unanimously approved by the Security Council and the General Assembly at its forty-fifth session. I also reaffirm our willingness to contribute to the reconstruction and development of Cambodia upon the achievement of a political settlement.
Let me conclude by expressing our heartfelt appreciation to the Secretary-General for his untiring efforts to further the cause of international peace and justice. With the end of his period of tenure in this high office in sight, it must be gratifying for him to see some formerly intractable conflicts edging towards resolution. Many could be mentioned Cyprus, El Salvador, the Western Sahara and others. On behalf of the Twelve of the European Community, I pay tribute to Javier Peres de Cueliar, whose high moral stature, diplomatic skills and political leadership have guided the Organisation through 10 difficult years. We also owe it to him that the United Nations has come to play a crucial role on the world scene, as the founding fathers foresaw when the Organisation was conceived 6 years ago. We wish him well and we salute him as an eminent partisan of peace.

